— Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated January 26,1982, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint of an unlawful discriminatory practice. Petitioner, born on August 11,1920, filed a complaint with the State Division of Human Rights charging his employer, General Electric Broadcasting, Inc., with an unlawful discriminatory practice relating to employment because of age and retaliation for having filed a prior complaint. After conducting an investigation, the State Division of Human Rights dismissed petitioner’s complaint, finding that there was no probable cause to credit the charges. Upon appeal, the State Human Rights Appeal Board affirmed and the instant proceeding ensued. After the State Division of Human Rights has conducted an investigation of a complaint, the division’s determination of no probable cause and dismissal of the complaint may not be annulled by the appeal board or this court if it is supported by substantial *748evidence (300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of McGrath v New York State Div. of Human Rights, 52 AD2d 1027). The present record reveals that there is substantial evidence to support the determination of the division. Specifically, the record is replete with evidence of petitioner’s unsatisfactory work performance. Finally, we find no merit to petitioner’s assertion that the division’s investigation was inadequate (see Matter of Taber v New York State Human Rights Appeal Bd., 64 AD2d 990, 991). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.